          Case 1:18-cr-02060-SAB        ECF No. 64      filed 02/26/20     PageID.153 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
                                                               Case No.          1:18-CR-2060-SAB-1
 UNITED STATES OF AMERICA,
                                                               CRIMINAL MINUTES
                                      Plaintiff,
        -vs-                                                   DATE:             FEBRUARY 26, 2020

 MARTEL CHAVEZ-MENDOZA,                                        LOCATION: YAKIMA, WA
                                      Defendant.               SENTENCING HEARING


                                         Hon. Stanley A. Bastian

         Michelle Fox                      01               Frank Barcelo              Lynette Walters
      Courtroom Deputy                Law Clerk              Interpreter               Court Reporter
                    Benjamin Seal                                          Ryan Swinburnson
                Government Counsel                                          Defense Counsel
 United States Probation Officer: Sean Carter

       [ X ] Open Court                      [ ] Chambers                         [ ] Telecon
Defendant present with counsel and in custody of the US Marshal.

Court identifies documents filed in connection with this sentencing and confirms the defendant has also had a
chance to review the same.

Court addresses counsel regarding the presentence report.
  No objections to the presentence report.

B. Seal presents argument and outlines recommendations.
   Court questions counsel.
   B. Seal continues argument.

R. Swinburnson presents argument and outlines recommendations.
   Counsel reads letter from brother.

Defendant speaks to the Court.




[ X ] ORDER FORTHCOMING

 CONVENED: 10:05 A.M.            ADJOURNED: 10:28 A.M.       TIME: 23     MIN.        CALENDARED         [ X ]
          Case 1:18-cr-02060-SAB         ECF No. 64     filed 02/26/20    PageID.154 Page 2 of 2
USA -vs- Chavez-Mendoza                                                                   February 26, 2020
1:18-CR-2060-SAB-1                                                                        Page 2
Sentencing Hearing


Court outlines 3553 factors. Court speaks to the defendant.
Court will sign an Order of forfeiture for guns and money.

B. Seal informs the Court that a Notice of Administrative Forfeiture has been signed so it is already completed.

Imprisonment: 168 months.

Supervised Release: 5 years. With the standard conditions and the following special conditions:

1. You are prohibited from returning to the United States without advance legal permission from the
United States Attorney General or his designee. Should you reenter the United States, you are required
to report to the probation office within 72 hours of reentry.
SPA: $100

Fine: Waived

Waiver of right to appeal.
